Appeal from a judgment of the Supreme Court, Seneca County (Dennis F. Bender, A.J.), entered May 3, 2007 in a habeas corpus proceeding. The judgment dismissed the petition.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Petitioner appeals from a judgment dismissing his petition seeking a writ of habeas corpus. Inasmuch as petitioner was conditionally released to parole supervision during the pendency of the appeal, the appeal is moot (see People ex rel. Vasquez v Filion, 22 AD3d 991, 992 [2005]; People ex rel. Williams v Zelker, 38 AD2d 845 [1972]). Present—Scudder, P.J., Hurlbutt, Smith, Green and Gorski, JJ. [See 2007 NY Slip Op 30048(U).]